Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP 2.0
Applicant’s entry into AFCP 2.0 is accepted. Since the case is not allowable, an interview was conducted 3/4/21 and an interview summary is attached.

Entry
Since the amendments do not render the case allowable and do not simplify the issues at hand, the amendment of 2/24/21 is not entered.

Response to Arguments
Applicant’s argument p.8 of Remarks submitted 2/24/21 has been considered but is not persuasive. Applicant's calculation makes too many assumptions to be accurate. Applicant makes an assumption that 100% of the calcium carbonate converts to gas and also remains in the final foam.  Applicant also only calculates the volume of the gas and ignores the volume of other components. Applicant admits these large sources of error yet posits that the effect of one may be larger than the other. This is incorrect as the magnitude of the opposite effects is unknown. For example, applicant ignores any carbon dioxide that may escape to the atmosphere. Also, the volume of other ingredients is substantial and unknown. Due to these inaccuracies applicant's calculation cannot be considered reliable.
The blowing reaction at hand is CaCO3 plus citric acid which creates CO2; it is noted that applicant's and Vogel's example use almost the exact same amounts of each. If the instant example has 
On p.9 of Remarks Applicant again incorrectly holds up the density reported by Checchin as a comparison to the instant density. Checchin is only relied upon for the intumescent ingredient- Checchin's foam is not similar to either the instant or Vogel. Applicant then uses their unreliable theoretical density calculation and assumes that adding the intumescent ingredient would add 5 g/L of density. Since the base density is unreliable, so is the final calculation with intumescent ingredient.

Vogel describes other additives with the flame retardant up to 50%, including dense additives such as sand (paragraph 32) and additives which aid in less-dense structures such as foam stabilizers (paragraph 32). Given the extreme similarities in exemplified foaming agents and the breadth of possible additives in Vogel, one of ordinary skill would reasonably expect the density of Vogel in view of Checchin and Camino to overlap with the claimed ranges. It is obvious to arrive at the instantly claimed density- even the more specific density in dependent claims- through the breadth of additives disclosed by Vogel.

Applicant may wish to explore further claim language on physical intumescent additives instantly disclosed that are not described by Camino. This suggestion is not a guarantee of patentability as the physical intumescent additives have not been required in claims or fully searched.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         
/RACHEL KAHN/Primary Examiner, Art Unit 1766